TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED AUGUST 31, 2022



                                      NO. 03-22-00325-CV


                                         J. G., Appellant

                                                 v.

               Texas Department of Family and Protective Services, Appellee




        APPEAL FROM THE 274TH DISTRICT COURT OF COMAL COUNTY
             BEFORE JUSTICES GOODWIN, BAKER, AND KELLY
                AFFIRMED -- OPINION BY JUSTICE GOODWIN




This is an appeal from the final order signed by the trial court on May 26, 2022. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the trial court’s final order. Therefore, the Court affirms the trial court’s final order. Because

appellant is indigent and unable to pay costs, no adjudication of costs is made.